DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2022.

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim contains a typographical error.  The claim should apparently read “… in response to the drive extending the drive rod…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a cleaning head pivotally attached to the cleaning head” which is indefinite because the cleaning head being attached to itself is unclear. For purposes of examination, the limitation will be interpreted as a cleaning head pivotally attached to the drive rod.
Claims 16-20 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pingel (US 2008/0282486).
Regarding Claim 1:  Pingel teaches an assembly for cleaning a smelt spout (abstract), the assembly comprising:
a cleaning head (Fig. 1, element 12);
a drive rod (element 16) connected with the cleaning head;
a drive (Fig. 6, element 36) connected to selectively extend or retract the drive rod.
Regarding Claim 2:  Pingel teaches the elements of Claim 1, as discussed above.  Pingel further teaches the drive rod is connected with the cleaning head by a pivotal connection [0035].
Regarding Claim 3:  Pingel teaches the elements of Claim 2 as discussed above, and further teaches a pivot point (Fig. 5, element 26), wherein as the drive selectively extends the drive rod, torque about the pivot point produced by the cleaning head and an extending portion of the drive rod rotates the cleaning head downward to engage a smelt spout [0035].
Regarding Claim 4: Pingel further teaches that the cleaning head is bifurcated (see Fig. 1, element 12).
Regarding Claim 5: Pingel further teaches that the cleaning head includes a leading edge (Fig. 5, element 20b) configured to engage and clean a spout opening from which smelt from a chemical reduction furnace flows to the spout.
Regarding Claim 7:  Pingel teaches the elements of Claim 1, as discussed above.  Pingel further teaches that the drive (element 36) comprises a pneumatic drive [0048].
Regarding Claim 8:  Pingel teaches the elements of Claim 1, and further teaches that the cleaning head (element 12) has a length and the length has a curved profile (e.g., Fig. 5, elements 20/22).

Regarding Claim 9:  Pingel teaches a smelt spout assembly comprising:
a smelt spout (Fig. 1, element 14); and an assembly as set forth in claim 1 (see claim 1 above) arranged to clean the smelt spout (see abstract).

Regarding Claim 10:  Pingel teaches a smelt spout assembly comprising:
a smelt spout (Fig. 1, element 14); and
an assembly as set forth in claim 1 (see claim 1 above) arranged by a connection (element 42) with the smelt spout or with a housing of the smelt spout to clean the smelt spout [0047,0049].

Regarding Claim 11:  Pingel teaches a smelt spout assembly comprising: 
a smelt spout (Fig. 1, element 14); and 
an assembly as set forth in claim 1 (see claim 1 above) arranged to clean the smelt spout (see abstract), wherein the assembly is mounted on an articulated arm by which the assembly can be swung out and away from the smelt spout [0049].


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskela et al. (US 2008/0087302).
Regarding Claim 1: Koskela teaches an assembly for cleaning a smelt spout (see abstract), the assembly comprising:
a cleaning head (Fig. 1, element 12)
a drive rod (element 10) connected with the cleaning head; and
a drive (element 15) connected to selectively extend or retract the rod.
Regarding Claim 5:  Koskela teaches the elements of Claim 1 as discussed above, and further teaches the cleaning head (element 12) includes a leading edge configured to engage and clean a spout opening from which smelt from a chemical reduction furnace flows to the spout ([0040] teaches various tools such as a chisel or paddle or other devices, each of which are conventionally known to have a leading edge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2008/0087302) and further in view of Horsley (GB 191105234).
Regarding Claim 6:  Koskela teaches the elements of Claim 5 as discussed above.  Koskela does not expressly disclose that the leading edge of the cleaning head is bifurcated.  Koskela teaches that the cleaning head can be one of various tools such as a chisel, paddle, or .

Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2008/0087302).
Regarding Claim 15:  Koskela teaches an assembly for cleaning a smelt spout (see abstract) comprising:
a drive rod (Fig. 2, element 10);
a cleaning head (element 12) attached to the drive rod;
a drive (element 15) connected to selectively extend or retract the drive rod; and
a second pivot (element 11) about which the cleaning head rotates to selectively lower the cleaning head in response to the drive extending the drive rod and to selectively raise the cleaning head in response to the drive retracting the drive rod.
Though Koskela does not expressly disclose the cleaning head being pivotally attached to the drive rod, Koskela does teach that additional pivots can be used to enable more movement paths of the cleaning head [0039].  Therefore, it would have been obvious to one of 
Regarding Claim 19:  Koskela teaches the elements of Claim 15 as discussed above, and further teaches that the drive comprises a pneumatic drive [0046].
Regarding Claim 20:  Koskela teaches a smelt spout assembly comprising:
a smelt spout (Fig. 2, element 1); and
an assembly as set forth in claim 15 (see claim 15 above) arranged to clean the smelt spout (see abstract).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2008/0087302) as applied to Claim 15, and further in view of Pingel (US 2008/0282486).
Regarding Claim 16:  Koskela teaches the elements of Claim 15, as discussed above.  Koskela does not expressly disclose the cleaning head is bifurcated.  Koskela does teach that the cleaning head can be one of a plurality of tools [0040].  Pingel teaches a cleaning head for a smelt spout cleaning assembly, wherein the cleaning head is bifurcated (see element 12).  It has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koskela with a bifurcated cleaning head since it is known in the art for cleaning the smelt spout, as taught by Pingel.
Regarding Claim 17:  Koskela in view of Pingel teaches the elements of Claim 16, as discussed above.  The combination teaches a cleaning head having a leading edge configured to extend at least partway into a spout opening (Koskela, [0042], teaches that the cleaning head meets the spout opening).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest all the features of the aforementioned claim.  The closest prior art of record is that of Pingel et al. and Koskela et al. who both teach a cleaning assembly for cleaning a smelt spout as discussed above.  However, neither reference discloses the extending locking mechanism having the features required by Claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abel et al. (US 5,542,650) teaches a smelt spout cleaning assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714